per curiam :
A la conclusión del juicio el 21 de agosto de 1970 un jurado trajo un veredicto de culpabilidad por mayoría de 9 a 3 contra el apelante, en tres cargos descritos como posesión, transportación y venta de marihuana y el tribunal de instancia le impuso la pena de 5 a 10 años de presidio en cada cargo a cumplirse concurrentemente.
Señala dos errores:
1. — La nulidad de un veredicto por mayoría por ser con-trario a la Enmienda Sexta de la Constitución Federal; y
2. — No haberle permitido el tribunal una línea de interro-gatorio conducente a impugnar la credibilidad del agente encubierto.
Ninguno de los apuntamientos de error tiene méritos.
El argumento del apelante al efecto de que el juicio por jurado tiene más de método político, para protección de minorías que de elemento integrante del debido proceso de ley se revierte contra el proponente. En Puerto Rico no existe el agudo problema de minorías presente en algunas comunidades de los Estados Unidos de América y de aceptar el argumento, las decisiones políticas tomadas por el Pueblo de Puerto Rico aprobando la Constitución de 1952 y por el Congreso ratificando la misma y específicamente su Art. II, Sec. 11, que provee veredictos por mayoría de tres cuartas partes del jurado, queda confirmada nuestra anterior expresión de que las circunstancias históricas, sociológicas y políticas dieron a este pueblo un vínculo constitucional único en su *281clase con los Estados Unidos de América dentro del cual pre-valecerán las disposiciones de nuestra Constitución sin que ello plantee conflicto sino entendimiento de pueblos democrá-ticos disímiles capaces de conservar su unión sin desnaturali-zarse. Pueblo v. Hernández Soto, 99 D.P.R. 768, 778-779 (1971).
En su contrainterrogatorio del agente encubierto el apelante insinuó ante el jurado que el primero había sido expulsado de la policía como consecuencia de una investigación practicada en otro caso por el Sr. Fiscal de Humacao, quien supuestamente obtuvo una declaración del agente admitiendo soborno. Aparentemente frustrado en su pesquisa por las contestaciones del agente, el abogado del apelante no presionó su descubrimiento de prueba hasta solicitar del tribunal, que trató la cuestión con razonable liberalidad, una orden para obligar la comparecencia del fiscal con la alegada declaración inculpatoria por lo que no hay hechos en el récord que nos permitan reexaminar la vigente norma que regula la impugnación de credibilidad de un testigo dentro de la interpretación que hemos dado a los Arts. 383, 397 (14) y 520-de la Ley de Evidencia. (32 L.P.R.A. sees. 1664, 1678, 2150.)

Se confirmirán las sentencias apeladas.

Los Jueces Asociados, Señores Martínez Muñoz y Martín, concurren en el resultado.